Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 10, 2019

                                     No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                               v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-08-00158-CVL
                         Honorable Russell Wilson, Judge Presiding

                                        ORDER
       The reporter’s record was originally due September 24, 2018. This court has granted the
court reporter numerous extensions. Our order granting the last extension stated no further
extensions would be granted without a timely request demonstrating extraordinary
circumstances, advising the court on efforts expended to prepare the reporter’s record, and
providing reasonable assurance that the reporter’s record will be completed and filed by the
requested extended deadline.

       The court reporter has filed another request for another 30-day extension. The request
demonstrates extraordinary circumstances, advises the court on the efforts expended to prepare
the reporter’s record, and reasonably assures the court that the reporter’s record will be
completed and filed by the requested extended deadline. We therefore grant the court reporter’s
request, and order the court reporter, Leticia M. Escamilla, to file the reporter’s record by
January 28, 2019.

       However, the court reporter is advised that no further extensions will be granted without
any new, extraordinary circumstances.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court